DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 16/216,485 the examiner acknowledges the applicant's submission of the amendment dated 06/16/2022. At this point, claims 1, 5, 8, and 18-19 have been amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 5-9 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-8, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAMACHANDRAN et al., (US 2020/0090034 A1, hereinafter Ramachandran) in view of Li et al., (US 2019/0147323 A1, hereinafter Li).
Regarding claim 5:
Ramachandran shows:
“A system comprising: hardware circuits configured to receive input data and to perform computations of a neural network based on the input data to generate computation outputs;” (Paragraph [0053]: “As shown, memory 320 includes a neural network 330.” And in paragraph [0082]: “Similarly, according to some embodiments, training of the neural network model may also include training for utterances or unstructured text input sequences that are adversarial or otherwise out of topic with respect to interaction with the database. In particular, it is possible that some users may, intentionally or unintentionally, input utterances or text sequences that do not relate to action items intended for the database. For example, a user might say or type, “What is your name?” or “I'm hungry.” Or a user that is experiencing frustration might enter, “You are so stupid.” Such arbitrary out-of-topic utterances or text sequences can fall outside of the typical examples on which the neural network is trained, and thus, the neural network might not be prepared or equipped to handle these kinds of unstructured input sequences. The neural network could make an incorrect classification, thus potentially could causing a user to become even more frustrated. To address this, in some embodiments, the neural network is provided with training data that includes generic out-distribution samples. And the neural network is provided with augmented classifiers—e.g., “I don't understand”—which can be output in response. This can provide or lead to a better or more optimal experience for users.” – The neural network composed of memory and that generates output based on user input of Ramachandran is the hardware circuit that receives input data and performs computations of a neural network based on the input data to generate computation outputs.)
“and an improper input detection circuit configure to: determine a relationship between the computation outputs …. and reference outputs; determine that the input data are improper based on the relationship;” (Paragraph [0082]: “Similarly, according to some embodiments, training of the neural network model may also include training for utterances or unstructured text input sequences that are adversarial or otherwise out of topic with respect to interaction with the database. In particular, it is possible that some users may, intentionally or unintentionally, input utterances or text sequences that do not relate to action items intended for the database. For example, a user might say or type, “What is your name?” or “I'm hungry.” Or a user that is experiencing frustration might enter, “You are so stupid.” Such arbitrary out-of-topic utterances or text sequences can fall outside of the typical examples on which the neural network is trained, and thus, the neural network might not be prepared or equipped to handle these kinds of unstructured input sequences. The neural network could make an incorrect classification, thus potentially could causing a user to become even more frustrated. To address this, in some embodiments, the neural network is provided with training data that includes generic out-distribution samples. And the neural network is provided with augmented classifiers—e.g., “I don't understand”—which can be output in response. This can provide or lead to a better or more optimal experience for users.” – The responding of “I don’t understand” when the neural network receives an input that is outside of the examples of which the neural network is trained of Ramachandran is the improper input detection circuit configure to: determine a relationship between the computation outputs of the hardware circuits and reference outputs and then determine that the input data are improper based on the relationship.)
“and perform an action based on determining that the input data are improper.” (Paragraph [0082]: “To address this, in some embodiments, the neural network is provided with training data that includes generic out-distribution samples. And the neural network is provided with augmented classifiers—e.g., “I don't understand”—which can be output in response. This can provide or lead to a better or more optimal experience for users.” – The output response “I don’t understand” of Ramachandran is performing an action based on determining that the input data are improper.)
But Ramachandran does not appear to explicitly recite “wherein the hardware circuits comprise: activation function circuits configured to apply activation function processing to generate the computation outputs; and an improper input detection circuit configured to: determine a relationship between the computation outputs generated by the activation function circuits and reference outputs;”
However, Li teaches “wherein the hardware circuits comprise: activation function circuits configured to apply activation function processing to generate the computation outputs; and an improper input detection circuit configured to: determine a relationship between the computation outputs generated by the activation function circuits and reference outputs;” (Paragraph [0016]: “The method may further comprise, on receiving the input data stream to the hardware, checking if an input value to the activation module lies outside the determined range of input values and, if the input value to the activation module lies outside the determined range of input values, using as an output value of the activation function the value of the activation function corresponding to the closest extreme of the determined range of input values.” In paragraph [0034]: “a representation of hardware for implementing a Deep Neural Network (DNN) comprising an activation module for performing an activation function”, in paragraph [0047]: “On the DNN requiring the activation module to implement an activation function using the lookup table, the ReLU unit may be configured to clamp input values received at the activation module which lie outside the determined range of input values at the closest extreme of the determined range of input values, the clamped input values being subsequently passed to the lookup table for implementation of the activation function.” And in paragraph [0049]: “The hardware disclosed herein may be embodied on an integrated circuit.” – The use of circuits to check if an input value is outside a determined range, and if so, using an output value of the activation function that corresponds to the closest extreme of the determined range of input values is the generate the computation outputs; and an improper input detection circuit configured to: determine a relationship between the computation outputs generated by the activation function circuits and reference outputs. The adjusting of outputs of Li based on the outside the range of input of Li is generating of outputs. The use of the outputs of Li that is  closest to the extreme of a determined range of Li is the comparison and relationship of output values.)
Ramachandran and Li are analogous in the arts because Ramachandran and Li both describe operating and improving of neural networks.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Ramachandran and Li before him or her, to modify the teachings of Ramachandran to include the teachings of Li in order to improve the performance of Ramachandran by limiting inputs to those areas where the neural network is able to perform efficiently (see Li paragraphs [0003]-[0004], [0165], and [0186]-[0187]).

Regarding claim 6:
Ramachandran and Li teach the system of claim 5 as claimed and specified above.
And Ramachandran shows “wherein the input data deviate from a set of training data used to train the neural network by at least a pre-determined margin.” (Paragraph [0082]: “Similarly, according to some embodiments, training of the neural network model may also include training for utterances or unstructured text input sequences that are adversarial or otherwise out of topic with respect to interaction with the database. In particular, it is possible that some users may, intentionally or unintentionally, input utterances or text sequences that do not relate to action items intended for the database. For example, a user might say or type, “What is your name?” or “I'm hungry.” Or a user that is experiencing frustration might enter, “You are so stupid.” Such arbitrary out-of-topic utterances or text sequences can fall outside of the typical examples on which the neural network is trained, and thus, the neural network might not be prepared or equipped to handle these kinds of unstructured input sequences. The neural network could make an incorrect classification, thus potentially could causing a user to become even more frustrated. To address this, in some embodiments, the neural network is provided with training data that includes generic out-distribution samples. And the neural network is provided with augmented classifiers—e.g., “I don't understand”—which can be output in response. This can provide or lead to a better or more optimal experience for users.” – The response based on whether an input can be classified within the training of the neural network of Ramachandran is the response based on whether an input can be classified within the training of the neural network of Ramachandran the reference outputs are generated by the neural network based on processing the set of training data.)

Regarding claim 7:
Ramachandran and Li teach the system of claim 6 as claimed and specified above.
And Ramachandran shows “wherein the reference outputs are generated by the neural network based on processing the set of training data.” (Paragraph [0082]: “Similarly, according to some embodiments, training of the neural network model may also include training for utterances or unstructured text input sequences that are adversarial or otherwise out of topic with respect to interaction with the database. In particular, it is possible that some users may, intentionally or unintentionally, input utterances or text sequences that do not relate to action items intended for the database. For example, a user might say or type, “What is your name?” or “I'm hungry.” Or a user that is experiencing frustration might enter, “You are so stupid.” Such arbitrary out-of-topic utterances or text sequences can fall outside of the typical examples on which the neural network is trained, and thus, the neural network might not be prepared or equipped to handle these kinds of unstructured input sequences. The neural network could make an incorrect classification, thus potentially could causing a user to become even more frustrated. To address this, in some embodiments, the neural network is provided with training data that includes generic out-distribution samples. And the neural network is provided with augmented classifiers—e.g., “I don't understand”—which can be output in response. This can provide or lead to a better or more optimal experience for users.” – The response based on whether an input can be classified within the training of the neural network of Ramachandran is the reference outputs are generated by the neural network based on processing the set of training data.)

Regarding claim 8:
Ramachandran and Li teach the system of claim 5 as claimed and specified above.
And Ramachandran shows “wherein the hardware circuits comprise: arithmetic circuits configured to perform arithmetic operations to generate intermediate outputs; and wherein the activation function circuits configured to apply activation function processing on the intermediate outputs to generate the computation outputs.” (Paragraph [0092]: “At a process 910, the computing device receives, e.g., from an organization or entity, an acceptable false discovery rate (FDR), which is the tolerance (fraction of predictions) of the intent model to predict or classify something wrong. Above such tolerance, users of the database system from that organization or entity might get frustrated.” In paragraph [0093]: “At a process 915, the computing device determines a required level of precision for the determinations or classifications of intent returned by the classifier or neural network:Precision=1−FDR.” And in paragraph [0094]: “As explained above, the actual precision of the classifier or neural network is a function of the recall level and confidence threshold at which determinations or classifications of intent are presented to a user. In other words, precision, recall, and confidence threshold are related. At a process 920, using the required precision of the system to look up against the computed Precision-Recall (PR) curve, the computing device determine the corresponding confidence threshold (this threshold is used against the probability returned for each prediction by the intent model). In some embodiments, the computing device calculates, derives, or determines an appropriate confidence threshold, for example, by consulting or referencing a precision-recall (PR) curve and bilinear/bicubic intrapolation. Any predictions of the intent classifier or neural network model below this confidence threshold are not accepted; any predictions of intent above the confidence threshold are accepted.” – The computational comparison of an intent to a threshold and the calculation to derive or determine a confidence threshold of  Ramachandran is arithmetic circuits configured to perform arithmetic operations to generate intermediate outputs; and activation function circuits configured to apply activation function processing on the intermediate outputs to generate the computation outputs.)

Regarding claim 14:
Ramachandran and Li teach the system of claim 5 as claimed and specified above.
And Ramachandran shows “wherein the improper input detection module is configured to: determine first statistical parameters of the computation outputs; receive second statistical parameters of the reference outputs; and determine the relationship between the computation outputs and reference outputs based on comparing the first statistical parameters and the second statistical parameters.” (Paragraph [0094]: “As explained above, the actual precision of the classifier or neural network is a function of the recall level and confidence threshold at which determinations or classifications of intent are presented to a user. In other words, precision, recall, and confidence threshold are related. At a process 920, using the required precision of the system to look up against the computed Precision-Recall (PR) curve, the computing device determine the corresponding confidence threshold (this threshold is used against the probability returned for each prediction by the intent model). In some embodiments, the computing device calculates, derives, or determines an appropriate confidence threshold, for example, by consulting or referencing a precision-recall (PR) curve and bilinear/bicubic intrapolation. Any predictions of the intent classifier or neural network model below this confidence threshold are not accepted; any predictions of intent above the confidence threshold are accepted.” – The computational comparison of an intent to a threshold and the calculation to derive or determine a confidence threshold of  Ramachandran is the comparison of one statistical parameter to another statistical parameter.)

Regarding claim 16:
Ramachandran and Li teach the system of claim 5 as claimed and specified above.
And Ramachandran shows “wherein the improper input detection module is configured to perform the action, the action comprising at least one of: transmitting an error notification to an application that uses the computation outputs of the hardware circuits, or suspending computations of the neural network at the hardware circuits.” (Paragraph [0082]: “Similarly, according to some embodiments, training of the neural network model may also include training for utterances or unstructured text input sequences that are adversarial or otherwise out of topic with respect to interaction with the database. In particular, it is possible that some users may, intentionally or unintentionally, input utterances or text sequences that do not relate to action items intended for the database. For example, a user might say or type, “What is your name?” or “I'm hungry.” Or a user that is experiencing frustration might enter, “You are so stupid.” Such arbitrary out-of-topic utterances or text sequences can fall outside of the typical examples on which the neural network is trained, and thus, the neural network might not be prepared or equipped to handle these kinds of unstructured input sequences. The neural network could make an incorrect classification, thus potentially could causing a user to become even more frustrated. To address this, in some embodiments, the neural network is provided with training data that includes generic out-distribution samples. And the neural network is provided with augmented classifiers—e.g., “I don't understand”—which can be output in response. This can provide or lead to a better or more optimal experience for users.” – The response of “I don’t understand” of Ramachandran is the transmitting of an error notification to the application. Note that the claim is written in the alternative and not all claim elements (i.e. suspending computations of the neural network at the hardware circuits) need to be taught for teaching by the reference to be satisfied.)

Regarding claim 17:
Ramachandran and Li teach the system of claim 5 as claimed and specified above.
And Ramachandran shows “wherein the hardware circuits are part of a neural network processor; and wherein the improper input detection module is part of an application that interfaces with the neural network processor.” (Paragraph [0052]: “one or more processors (e.g., processor 310) may cause the one or more processors to perform any of the methods described further herein.” In paragraph [0053]: “As shown, memory 320 includes a neural network 330.” In paragraph [0056]: “In some embodiments, the user interface can be implemented as a note taking application, chatbot, or other interface through which the user writes or types the unstructured textual input sequences. A chatbot can be a service or tool (e.g., available on a website) for automated user interaction—i.e., to “chat” with the user.” And in paragraph [0082]: “Similarly, according to some embodiments, training of the neural network model may also include training for utterances or unstructured text input sequences that are adversarial or otherwise out of topic with respect to interaction with the database. In particular, it is possible that some users may, intentionally or unintentionally, input utterances or text sequences that do not relate to action items intended for the database. For example, a user might say or type, “What is your name?” or “I'm hungry.” Or a user that is experiencing frustration might enter, “You are so stupid.” Such arbitrary out-of-topic utterances or text sequences can fall outside of the typical examples on which the neural network is trained, and thus, the neural network might not be prepared or equipped to handle these kinds of unstructured input sequences. The neural network could make an incorrect classification, thus potentially could causing a user to become even more frustrated. To address this, in some embodiments, the neural network is provided with training data that includes generic out-distribution samples. And the neural network is provided with augmented classifiers—e.g., “I don't understand”—which can be output in response. This can provide or lead to a better or more optimal experience for users.” – The user interface interacting over text input with the neural network composed of memory and implemented by a processor of Ramachandran is the improper input detection module as part of an application that interfaces with the neural network processor.)

Regarding claim 18:
Ramachandran shows:
“A method, comprising: receiving, from hardware circuits, computation outputs of a neural network based on input data provided by an application;” (Paragraph [0053]: “As shown, memory 320 includes a neural network 330.” And in paragraph [0082]: “Similarly, according to some embodiments, training of the neural network model may also include training for utterances or unstructured text input sequences that are adversarial or otherwise out of topic with respect to interaction with the database. In particular, it is possible that some users may, intentionally or unintentionally, input utterances or text sequences that do not relate to action items intended for the database. For example, a user might say or type, “What is your name?” or “I'm hungry.” Or a user that is experiencing frustration might enter, “You are so stupid.” Such arbitrary out-of-topic utterances or text sequences can fall outside of the typical examples on which the neural network is trained, and thus, the neural network might not be prepared or equipped to handle these kinds of unstructured input sequences. The neural network could make an incorrect classification, thus potentially could causing a user to become even more frustrated. To address this, in some embodiments, the neural network is provided with training data that includes generic out-distribution samples. And the neural network is provided with augmented classifiers—e.g., “I don't understand”—which can be output in response. This can provide or lead to a better or more optimal experience for users.” – The neural network composed of memory and that generates output based on user input of Ramachandran is the hardware circuit that receives input data and performs computations of a neural network based on the input data to generate computation outputs.)
“determining a relationship between the computation outputs … reference outputs of the neural network, the reference outputs being generated from processing of a set of training data by the neural network; determining that the input data are improper based on the relationship;” (Paragraph [0082]: “Similarly, according to some embodiments, training of the neural network model may also include training for utterances or unstructured text input sequences that are adversarial or otherwise out of topic with respect to interaction with the database. In particular, it is possible that some users may, intentionally or unintentionally, input utterances or text sequences that do not relate to action items intended for the database. For example, a user might say or type, “What is your name?” or “I'm hungry.” Or a user that is experiencing frustration might enter, “You are so stupid.” Such arbitrary out-of-topic utterances or text sequences can fall outside of the typical examples on which the neural network is trained, and thus, the neural network might not be prepared or equipped to handle these kinds of unstructured input sequences. The neural network could make an incorrect classification, thus potentially could causing a user to become even more frustrated. To address this, in some embodiments, the neural network is provided with training data that includes generic out-distribution samples. And the neural network is provided with augmented classifiers—e.g., “I don't understand”—which can be output in response. This can provide or lead to a better or more optimal experience for users.” – The responding of “I don’t understand” when the neural network receives an input that is outside of the examples of which the neural network is trained of Ramachandran is the improper input detection circuit configure to: determine a relationship between the computation outputs of the hardware circuits and reference outputs and then determine that the input data are improper based on the relationship.)
“and performing an action based on determining that input data are improper.” (Paragraph [0082]: “To address this, in some embodiments, the neural network is provided with training data that includes generic out-distribution samples. And the neural network is provided with augmented classifiers—e.g., “I don't understand”—which can be output in response. This can provide or lead to a better or more optimal experience for users.” – The output response “I don’t understand” of Ramachandran is performing an action based on determining that the input data are improper.)
But Ramachandran does not appear to explicitly recite “wherein the hardware circuits comprise activation function circuits that apply activation function processing to generate the computation outputs; determining a relationship between the computation outputs generated by the activation function circuits and reference outputs of the neural network,”
However, Li teaches “wherein the hardware circuits comprise activation function circuits that apply activation function processing to generate the computation outputs; determining a relationship between the computation outputs generated by the activation function circuits and reference outputs of the neural network,” (Paragraph [0016]: “The method may further comprise, on receiving the input data stream to the hardware, checking if an input value to the activation module lies outside the determined range of input values and, if the input value to the activation module lies outside the determined range of input values, using as an output value of the activation function the value of the activation function corresponding to the closest extreme of the determined range of input values.” In paragraph [0034]: “a representation of hardware for implementing a Deep Neural Network (DNN) comprising an activation module for performing an activation function”, in paragraph [0047]: “On the DNN requiring the activation module to implement an activation function using the lookup table, the ReLU unit may be configured to clamp input values received at the activation module which lie outside the determined range of input values at the closest extreme of the determined range of input values, the clamped input values being subsequently passed to the lookup table for implementation of the activation function.” And in paragraph [0049]: “The hardware disclosed herein may be embodied on an integrated circuit.” – The use of circuits to check if an input value is outside a determined range, and if so, using an output value of the activation function that corresponds to the closest extreme of the determined range of input values is the generate the computation outputs; and an improper input detection circuit configured to: determine a relationship between the computation outputs generated by the activation function circuits and reference outputs. The adjusting of outputs of Li based on the outside the range of input of Li is generating of outputs. The use of the outputs of Li that is  closest to the extreme of a determined range of Li is the comparison and relationship of output values.)
Ramachandran and Li are analogous in the arts because Ramachandran and Li both describe operating and improving of neural networks.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Ramachandran and Li before him or her, to modify the teachings of Ramachandran to include the teachings of Li in order to improve the performance of Ramachandran by limiting inputs to those areas where the neural network is able to perform efficiently (see Li paragraphs [0003]-[0004], [0165], and [0186]-[0187]).

Claim(s) 9, 15, and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran and Li as applied to claims 5, 14, and 18 above, and further in view of Ioffe et al., (US 2016/0217368 A1, hereinafter Ioffe).
Regarding claim 9:
Ramachandran and Li teach the system of claim 5 as claimed and specified above.
But Ramachandran and Li do not appear to explicitly recite “wherein the improper input detection module is configured to determine the relationship between the computation outputs and reference outputs based on comparing the computation outputs against one or more thresholds related to a mean and a standard deviation of the reference outputs.”
However, Ioffe teaches “wherein the improper input detection module is configured to determine the relationship between the computation outputs and reference outputs based on comparing the computation outputs against one or more thresholds related to a mean and a standard deviation of the reference outputs.” (Paragraph [0032]: “The batch normalization layer 108 may be included at various locations in the sequence of neural network layers and, in some implementations, multiple batch normalization layers may be included in the sequence.” In paragraph [0039]: “In these cases, the batch normalization layer computes, for each dimension, the mean and the standard deviation of the components of the lower layer outputs that correspond to the dimension. The batch normalization layer then normalizes each component of each of the lower level outputs using the means and standard deviations to generate a respective normalized output for each of the training examples in the batch.” In paragraph [0057]: “Optionally, the batch normalization layer transforms each component of the normalized output (step 306).” And in paragraph [0059]: “The batch normalization layer provides the normalized output or the transformed normalized output as input to the layer above the batch normalization layer in the sequence (step 308).” – The use of standard deviation and mean to normalize outputs between layers of a neural network of Ioffe is the determining of a relationship between the computation outputs and reference outputs based on comparing the computation outputs against one or more thresholds related to a mean and a standard deviation of the reference outputs.)
Ramachandran, Li, and Ioffe are analogous in the arts because Ramachandran, Li, and Ioffe describe operating and improving of neural networks.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Ramachandran, Li, and Ioffe before him or her, to modify the teachings of Ramachandran and Li to include the teachings of Ioffe in order to normalize the inputs between layers of a neural network and thereby increase the efficiency of the neural network of Ramachandran and Li.

Regarding claim 15:
Ramachandran and Li teach the system of claim 14 as claimed and specified above.
But Ramachandran and Li do not appear to explicitly recite “wherein the neural network comprises multiple neural network layers; and wherein the improper input detection module is configured to: determine a mean and a standard deviation of the computation outputs of each neural network layer of the multiple neural network layers; and generate a record of the means and the standard deviations of the computation outputs of the each neural network layer.”
However, Ioffe teaches:
“wherein the neural network comprises multiple neural network layers;” (Paragraph [0014]: “The neural network system 100 includes multiple neural network layers that are arranged in a sequence from a lowest layer in the sequence to a highest layer in the sequence.” – The layers of the neural network of Ioffe are the multiple neural network layers.)
“and wherein the improper input detection module is configured to: determine a mean and a standard deviation of the computation outputs of each neural network layer of the multiple neural network layers; and generate a record of the means and the standard deviations of the computation outputs of the each neural network layer.” (Paragraph [0032]: “The batch normalization layer 108 may be included at various locations in the sequence of neural network layers and, in some implementations, multiple batch normalization layers may be included in the sequence.” In paragraph [0039]: “In these cases, the batch normalization layer computes, for each dimension, the mean and the standard deviation of the components of the lower layer outputs that correspond to the dimension. The batch normalization layer then normalizes each component of each of the lower level outputs using the means and standard deviations to generate a respective normalized output for each of the training examples in the batch.” In paragraph [0057]: “Optionally, the batch normalization layer transforms each component of the normalized output (step 306).” And in paragraph [0059]: “The batch normalization layer provides the normalized output or the transformed normalized output as input to the layer above the batch normalization layer in the sequence (step 308).” – The use of standard deviation and mean to normalize outputs between layers of a neural network of Ioffe is the determining of whether there is an improper input for layers of a neural network and recording the standard deviation and means for that layer.)
Ramachandran, Li, and Ioffe are analogous in the arts because Ramachandran, Li, and Ioffe describe operating and improving of neural networks.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Ramachandran, Li, and Ioffe before him or her, to modify the teachings of Ramachandran and Li to include the teachings of Ioffe in order to normalize the inputs between layers of a neural network and thereby increase the efficiency of the neural network of Ramachandran and Li.

Regarding claim 19:
Ramachandran and Li teach the method of claim 18 as claimed and specified above.
But Ramachandran and Li do not appear to explicitly recite “further comprising: receiving a mean and a standard deviation of a distribution of the reference outputs; and wherein determining the relationship between the computation outputs and the reference outputs comprises: determining a difference between each of the computation outputs and the mean; and determining that the input data are improper based on comparing the difference against a threshold derived from the standard deviation.”
However, Ioffe teaches “further comprising: receiving a mean and a standard deviation of a distribution of the reference outputs; and wherein determining the relationship between the computation outputs and the reference outputs comprises: determining a difference between each of the computation outputs and the mean; and determining that the input data are improper based on comparing the difference against a threshold derived from the standard deviation.” (Paragraph [0032]: “The batch normalization layer 108 may be included at various locations in the sequence of neural network layers and, in some implementations, multiple batch normalization layers may be included in the sequence.” In paragraph [0039]: “In these cases, the batch normalization layer computes, for each dimension, the mean and the standard deviation of the components of the lower layer outputs that correspond to the dimension. The batch normalization layer then normalizes each component of each of the lower level outputs using the means and standard deviations to generate a respective normalized output for each of the training examples in the batch.” In paragraph [0057]: “Optionally, the batch normalization layer transforms each component of the normalized output (step 306).” And in paragraph [0059]: “The batch normalization layer provides the normalized output or the transformed normalized output as input to the layer above the batch normalization layer in the sequence (step 308).” – The use of standard deviation and mean to normalize outputs between layers of a neural network of Ioffe is the determining of a relationship between the computation outputs and reference outputs based on comparing the computation outputs against one or more thresholds related to a mean and a standard deviation of the reference outputs and determining of whether there is an improper input for layers of a neural network.)
Ramachandran, Li, and Ioffe are analogous in the arts because Ramachandran, Li, and Ioffe describe operating and improving of neural networks.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Ramachandran, Li, and Ioffe before him or her, to modify the teachings of Ramachandran and Li to include the teachings of Ioffe in order to normalize the inputs between layers of a neural network and thereby increase the efficiency of the neural network of Ramachandran and Li.

Regarding claim 20:
Ramachandran, Li, and Ioffe teach the method of claim 19 as claimed and specified above.
And Ramachandran shows “wherein the action comprises at least one of: transmitting an error notification to the application, or suspending computations of the neural network at the hardware circuits.” (Paragraph [0082]: “Similarly, according to some embodiments, training of the neural network model may also include training for utterances or unstructured text input sequences that are adversarial or otherwise out of topic with respect to interaction with the database. In particular, it is possible that some users may, intentionally or unintentionally, input utterances or text sequences that do not relate to action items intended for the database. For example, a user might say or type, “What is your name?” or “I'm hungry.” Or a user that is experiencing frustration might enter, “You are so stupid.” Such arbitrary out-of-topic utterances or text sequences can fall outside of the typical examples on which the neural network is trained, and thus, the neural network might not be prepared or equipped to handle these kinds of unstructured input sequences. The neural network could make an incorrect classification, thus potentially could causing a user to become even more frustrated. To address this, in some embodiments, the neural network is provided with training data that includes generic out-distribution samples. And the neural network is provided with augmented classifiers—e.g., “I don't understand”—which can be output in response. This can provide or lead to a better or more optimal experience for users.” – The response of “I don’t understand” of Ramachandran is the transmitting of an error notification to the application. Note that the claim is written in the alternative and not all claim elements (i.e. suspending computations of the neural network at the hardware circuits) need to be taught for teaching by the reference to be satisfied.)

Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As per claim 1:
Though RAMACHANDRAN et al., (US 2020/0090034 A1), part of the prior art made of record, teaches the determination of an outlier of an input to a neural network in paragraph [0082] by determining that input text is invalid and responding with “I don’t understand” as an output response.
And though Ioffe et al., (US 2016/0217368 A1), part of the prior art made of record, teaches the determination of a mean and standard deviation for determining an outlier for a neural network in paragraphs [0039], [0057], and [0059] by using normalization layers to normalize outputs between neural network layers using standard deviations and means.
The primary reason for marking of allowable subject matter of independent claim 1, in the instant application, is the combination with the inclusion in these claims of the limitations of a method comprising:
“receiving a mean and a standard deviation of reference outputs of the neural network layer; for each of the outputs of the neural network layer : determining a difference between the each output and the mean; comparing the difference against one or more thresholds, the one or more thresholds determined based on a pre-determined multiplier of the standard deviations; and determining, based on a result of the comparison, whether the each output is an outlier output; determining a total count of the outlier outputs; determining that the input data are improper based on a comparison between the total count and a second threshold; and based on determining that the input data are improper, performing at least one of: transmitting a notification to the application, or suspending computations of a subsequent neural network layer at the arithmetic circuits.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the determination of outliers and improper inputs to a neural network and the use of a standard deviation and mean to determine input into neural network layers, it does not teach the determining of more than one thresholds for determining of an outlier including determining a total count of the outlier outputs and determining that the input data to a neural network is improper based on a comparison between the total count and a second threshold.
Dependent claim(s) 2-4 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 1 upon which claims 2-4 depend.

Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of would be allowable subject matter:
As per claim 10:
Though RAMACHANDRAN et al., (US 2020/0090034 A1), part of the prior art made of record, teaches the determination of an outlier of an input to a neural network in paragraph [0082] by determining that input text is invalid and responding with “I don’t understand” as an output response.
And though Ioffe et al., (US 2016/0217368 A1), part of the prior art made of record, teaches the determination of a mean and standard deviation for determining an outlier for a neural network in paragraphs [0039], [0057], and [0059] by using normalization layers to normalize outputs between neural network layers using standard deviations and means.
The primary reason for marking of would be allowable subject matter of dependent claim 10, in the instant application, is the combination with the inclusion in these claims of the limitations of a system comprising:
“wherein the improper input detection module is configured to: for each of the computation outputs: determine a difference between the each of the computation outputs and the mean; and determine whether the each of the computation outputs is an outlier output based on comparing the difference with a first threshold based on a pre-determined multiples of the standard deviation; determine a count of the outlier outputs; and determine that the input data are improper based on comparing the count against a second threshold.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the determination of outliers and improper inputs to a neural network and the use of a standard deviation and mean to determine input into neural network layers, it does not teach the determining of more than one thresholds for determining of an outlier including a determinination of a count of outlier outputs and then determining that the input data are improper based on comparing the count against a second threshold.
Dependent claim(s) 11-13 are objected to as being would be allowable at least for the reasons recited above as including all of the limitations of the objected being would be allowable dependent base claim 10 upon which claims 11-13 depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhattacharjee et al., (US 2017/0300805 A1), part of the prior art of record, teaches the use determining of outliers for a neural network of claims 1, 5, and 18 and the use of standard deviation and mean of claims 1 and 15 in paragraphs [0024] through [0026] through the use of outlier detection of training data through functions that utilize standard deviation and mean, and the subsequent removal of the outliers for training a neural network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124